DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to communication field on 08/09/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 20 of US Application No. 17/397,300 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11/089,121.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 - 20 of the U.S. Patent mentioned above, contain every element of claims 1 - 20 of the instant application and thus anticipate the claims of the instant application. Claims 1 - 20 of the instant application are therefore not patently distinct from claims 1 - 20 of the U.S. Patent No. 11/089,121 and as such are unpatentable over obvious-type double patenting.
 
 	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al (US2013/0159826; hereinafter Mason) in view of Goyal et al (US 2016/0300265; hereinafter Goyal).
Regarding claim 1, Mason discloses a system, comprising:
at least one server (abstract; paragraphs [0019 – 0021]), configured to:
receive, from a client device, a request to access a first encoded link of the at least one server linked to a first resource of a first content publisher (paragraph [0013 - 0014], [0016]), the request identifying i) a source uniform resource locator (URL) identifying the first resource on which the first encoded link was presented (paragraphs [0004], [0010 - 0011 ], [0025 - 0026]; Mason discloses identification of a plurality of clicks of encoded uniform resource locator (URL) links) and ii) a cookie of the at least one server that is unique to the client device (paragraphs [0005], [0008], [0025, and [0027]; Mason discloses that the server may receive identification of the first plurality of actions of the user from one or more cookies associated with the user).
Mason discloses all the limitations, but fails to specifically disclose to:  
identify, from the cookie of the at least one server in the request to access the first resource via the first encoded link, a second content publisher having a second resource accessed by the client device via a second encoded link of the at least one server; and
store, on a database, an association between the identified second content publisher having the second resource and the first content publisher having the first resource also access by the client device.
Goyal, in an analogous art, discloses identify, from the cookie of the at least one server in the request to access the first resource via the first encoded link, a second content publisher having a second resource accessed by the client device via a second encoded link of the at least one server (paragraphs [0028], [0064]; Goyal discloses that the marketing system can track and identify marketing content served to the user irrespective of whether the user is accessing content from the first content publisher or the second content publisher); and
store, on a database, an association between the identified second content publisher having the second resource and the first content publisher having the first resource also access by the client device (paragraphs [0028], [0064], [0132]; Goyal discloses that If the user 108 has not received the maximum quantity of marketing content for the marketing campaign, the server device 101 can provide 424 the marketing content to the client device 106 in conjunction with digital media from the second content server 104b(e.g., from the second content publisher’s web site).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Mason by identifying, from the cookie of the at least one server in the request to access the first resource via the first encoded link, a second content publisher having a second resource accessed by the client device via a second encoded link of the at least one server; and storing, on a database, an association between the identified second content publisher having the second resource and the first content publisher having the first resource also access by the client device as evidenced by Goyal for the purpose allowing the marketing system to cap the amount of marketing content provided to the user across multiple content providers; thereby providing an efficient and reliable content provider.
Regarding claim 2, Mason discloses the system of claim 1, wherein the at least one server is further configured to generate data corresponding to the association between the second content publisher having the second resource accessed by the client device and the first content publisher (paragraph [0100]; Mason discloses that the plurality of click actions 250 may generated and/or providing data that is tracked and stored via the linking system. The set of data resulting from a click action and/or data associated with the click and/or collected, tracked, and analyzed either statically or in real-time by the linking system may be referred to as a clickstream 250' or click stream 250).
Regarding claim 3, Mason discloses the system of claim 1, wherein the at least one server is further configured to provide, for presentation, data corresponding to the association between the second content publisher having the second resource accessed by the client device and the first content publisher (paragraphs [0010], [0013], [0093]).
Regarding claim 4, Mason discloses the system of claim 1, wherein the at least one server is further configured to:
determine a category of content included in the resource on which the first encoded link was presented paragraphs [0013], [0127]); and
store, on the database, the association including the category of the content included in the resource on which the first encoded link was presented (paragraphs [0090], [0173], [0184]).
Regarding claim 5, Mason discloses the system of claim 1, wherein the at least one server is further configured to:
determine a category of content included in the first resource of the first content publisher accessible via the first encoded link (paragraphs [0003 – 0004], [0016], [0024 – 0025]); and
store, on the database, the association including the category of the content included in the first resource of the first content publisher (paragraphs [0090 – 0091], [0099]).
Regarding claim 6, Mason discloses the system of claim 1, wherein the at least one server is further configured to:
determine a category of content included in the second resource of the second content publisher accessible via the second encoded link, the second content publisher identified from the cookie (paragraphs [0010, [0013], [0093]); and
store, on the database, the association including the category of the content included in the second resource of the second content publisher (paragraphs [0010, [0013], [0093]).
Regarding claim 7, Mason discloses the system of claim 1, wherein the at least one server is further configured to:
generate a list of keywords from content of the first resource of the first content publisher accessible via the first encoded link (paragraph [0184]; Mason discloses that the phrases list may be generated by the trending engine based on a count of phrases and/or keywords identified in the predetermined list of web-sites); and
store, on the database, the association including the list of keywords from the content of
the first resource of the first content publisher (paragraphs [0013], [0097], [0099]; Mason discloses that A database may store a record for each click of the plurality of clicks. The record may include data about the user and/or traffic data associated with each click).
Regarding claim 8, Mason discloses the system of claim 1, wherein the at least one server is further configured to
generate a list of keywords from content of the second resource of the second content publisher accessible via the second encoded link, the second content publisher identified from the cookie (paragraphs [0009], [0011], [0024 – 0026]); and
store, on the database, the association including the list of keywords from the content of the second resource of the second content publisher (paragraphs [0016 – 0018], [0113]).
Regarding claim 9, Mason and discloses the system of claim 1, wherein the at least one server is further configured to:
receive a query identifying at least one of the first content publisher, the second content publisher, or an identifier corresponding to the cookie (paragraphs [0011]; Mason discloses that the server may identify data about the user from a cookie communicated via a click by the user on the encoded URL link); and
identify, from the database, using the query, the association between the second content publisher having the second resource and the first content publisher having the first resource (Goyal: paragraphs [0028], [0064], [0132]).Same motivation as I claim 1.
Regarding claim 10, Mason discloses the system of claim 1, wherein the at least one server is further configured to identify the first encoded link generated by the at least one server and to identify the second encoded link generated by the at least one server (paragraphs [0016 – 0019]).
	Claims 11 – 20 incorporate substantively all the limitations of claims 1 – 10 in method form rather than system form with minor modifications in the claimed language.  The reasons for rejecting claims 1 – 10 apply in claims 11 – 20.  Therefore, claims 11 – 20 are rejected for the same reasons.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YVES DALENCOURT/Primary Examiner, Art Unit 2457